Citation Nr: 1234389	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-18 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active duty service from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) in connection with a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which (in part) denied service connection for hypertension.  



FINDINGS OF FACT

1.  By rating decision in May 2009, the RO denied claims of service connection for hypertension, for hearing loss, and for tinnitus. 

2.  The Veteran's notice of disagreement on the hypertension, hearing loss, and tinnitus issues was timely received in November 2009.

3.  A statement of the case issued in March 2010 addressed the issues of service connection for hypertension, hearing loss, and tinnitus. 

4.  The Veteran's substantive appeal received in April 2010 expressly indicated that the Veteran only wished to appeal the hearing loss and tinnitus issues. 

5.  By rating decision in February 2012, the RO granted service connection for bilateral hearing loss and for tinnitus. 


CONCLUSION OF LAW

There remains no issue over which the Board has appellate jurisdiction.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's appellate jurisdiction results from the initiation of an appeal by the filing of a timely notice of disagreement and the subsequent filing of a timely substantive appeal in response to a statement of the case furnished to the appellant.  See generally 38 U.S.C.A. § 7105 (West 2002).  

In the present case, the Veteran's notice of disagreement included the issues of hypertension, hearing loss and tinnitus.  However, after a statement of the case was issued as to all three issues, the Veteran expressly indicated in his April 2010 substantive appeal that he was only appealing the hearing loss and tinnitus issues.  In other words, no appeal of the hypertension issue was ever completed since the Veteran took affirmative action to exclude the hypertension from his appeal by checking the appropriate box and by handwritten reference to only the hearing loss and tinnitus issues.  It is readily clear from the substantive appeal that the Veteran did not wish to pursue the issue of hypertension on appeal.  The RO subsequently granted service connection for bilateral hearing loss and tinnitus.  Under the circumstances, there remains no issue over which the Board has appellate jurisdiction.  Although the RO subsequently issued a supplemental statement of the case on the hypertension issue, the Board finds no basis for finding that this action by the RO somehow conferred appellate jurisdiction on the Board.  The Board's jurisdiction is controlled by statute.  In the present case, the Board has not previously remanded the case, taken hearing testimony, or otherwise taken any action which may be viewed as having lulled the Veteran into believing that the hypertension was in appellate status. 


ORDER

The appeal is dismissed. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


